Citation Nr: 0323471	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1978 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claim.

The veteran testified at a personal hearing before the 
undersigned in November 2000, and a transcript of that 
hearing is of record.  He also testified about the issues on 
appeal at a personal hearing at the RO in November 1999.  

This case was previously before the Board in February 2001, 
at which time the issues on appeal were remanded for further 
development.  Such development having been completed, the 
case is again before the Board for appellate review.  Also in 
February 2001, the Board reopened the veteran's claim for 
entitlement to service connection for a back disorder, and 
remanded the underlying issue for further development.  In a 
December 2002 rating decision, service connection was granted 
for residuals of a thoracic spine injury and a 10 percent 
evaluation was assigned.  This is considered a full grant of 
benefits on appeal, and the issue of entitlement to service 
connection for a residuals of a back injury is no longer on 
appeal.   


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.

2.  The veteran does not currently have a bilateral hearing 
loss disability for VA purposes.

3.  Tinnitus was not present during the veteran's active 
military service or until years thereafter, and has not been 
shown to be related to the veteran's active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred during 
active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2002); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

2.  Tinnitus was not incurred or aggravated during active  
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and notify

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
letter sent to the veteran in May 2001, and as included in 
the supplemental statements of the case issued in December 
2002 and May 2003, the RO provided the veteran and his 
representative with the applicable law and regulations and 
informed him of the type of information and evidence 
necessary to substantiate his claims, and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therein, the RO provided 
the veteran with the new codified VCAA regulations, under 
38 C.F.R. § 3.159, and explained the types of medical and lay 
evidence needed to evaluate the veteran's claims.  He was 
advised that he could submit private evidence or identify 
providers and authorize release of the records directly to 
VA.  The Board finds that the RO's actions are sufficient to 
satisfy the VCAA's notice requirements.  The Board also put 
the veteran on notice of the same in its remand dated in 
February 2001.  

With respect to the duty to assist, the record also reflects 
that all available service medical records and all available 
post-service medical evidence identified by the veteran have 
been obtained.  In addition, the RO secured all relevant 
treatment records and provided the veteran with relevant 
medical examinations in May 2001 and March 2003 to determine 
the nature and etiology of any currently present bilateral 
hearing loss disability and tinnitus.  Neither the veteran 
nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claims.  As there is no other allegation or 
indication that relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist is met.  38 
U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence in support of his appeal.  The veteran provided 
testimony at personal hearings afforded him in November 1999 
and November 2000.  Therefore, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

II.  Service connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition  
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002). 

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system (including 
sensorineural hearing loss) became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and  
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

The veteran's service medical records are negative for 
evidence of tinnitus or hearing loss.  An audiology 
examination conducted in service in January 1986 showed 
normal hearing for VA evaluation purposes.  That is, hearing 
acuity for the right ear was 15, 10, 5, 5, and 10 decibels at 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Hearing acuity for the left ear was 15, 15, 
15, 15, and 25 decibels at the same frequencies, 
respectively.  On a report of medical history he stated he 
had hearing loss, and the examiner noted a "slight loss of 
hearing noted from enlistment physical to present."

The veteran's DD Form 214 notes that his military 
occupational specialty (MOS) during service was fuel 
specialist.  

He filed for his claim for service connection and tinnitus in 
February 1998, and asserted that he developed high frequency 
hearing loss in service because his military duties in the 
Air Force required him to work on flight lines, where he was 
exposed to loud and continuous high-pitched noises from high 
performance jet and other aircraft.  

At VA audiology examination in April 1998, audiometer 
readings did not show bilateral hearing loss by VA standards.  
On this date, an examiner noted the following pure tone 
thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
25
LEFT
        
15 
15
10
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
veteran provided a history of having tinnitus, described as 
ringing in the ears, since 1980, and that the tinnitus was 
caused by exposure to noise from aircraft engines.  

At his personal hearing at the RO in November 1999, the 
veteran testified that he worked  on the flight lines where 
he was exposed to loud and continued high-pitched noises 
associated with numerous high performance jets and other 
aircraft.  He described his duties as a fuel specialist, 
which included hot fueling and hot defueling.  Hot fueling 
and defueling were done with the noisy aircraft engines 
running.  He testified that it was hard for him to hear the 
television at home or to hear others talking to him in his 
occupation as an insurance adjuster.  He described having 
ringing and buzzing in his ears.  

At his personal hearing before the undersigned in November 
2000, the veteran provided the same testimony about his 
military duties.  He also indicated that he did not always 
wear ear protection when fueling the aircraft engines.  

At VA audiology examination in May 2001, audiometer readings 
in pure tone thresholds, in decibels, were :   




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
        
10
15
10
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that the audiogram revealed completely normal 
auditory thresholds at every frequency tested.  The veteran's 
speech reception thresholds were perfect with perfect 
bilateral discrimination scores.  His tympanometry was normal 
with normal acoustic reflexes.  The examiner noted that his 
otologic examination was unremarkable.  Both tympanic 
membranes were clear.  The examiner's conclusion was that 
there would be no hearing loss whatsoever found at that time.  
The examiner reviewed the claims folder, and noted that the 
in-service examination done in January 1986 was within normal 
limits.  The examiner commented that his review of the claims 
folder revealed no mention of bilateral tinnitus or tinnitus 
of any kind.  The examiner's diagnosis was bilateral constant 
tinnitus by history with no documentation noted while on 
active duty.  Again, it was noted that the veteran's hearing 
was completely within normal limits.  It was the examiner's 
conclusion that there was no evidence of hearing loss.  
Although the veteran did complain of bilateral constant 
tinnitus, the examiner said that he was unable to document 
evidence of tinnitus while the veteran was on active duty.  

In January 2003, the veteran underwent a private hearing 
examination at "Avada."  The examination report revealed 
that the sloping configuration and sensory-neural nature of 
the hearing loss was consistent with that seen in persons 
exposed to loud noise over an extended period of time; that 
the degree of hearing loss was significantly worse than what 
was seen in most persons of the same age group as the 
veteran; and that the veteran reported constant bilateral 
tinnitus, consistent with the degree of loss and history of 
noise exposure.  Considering these factors, the examiner 
stated that it was more likely than not that the exposure to 
loud noise while performing his military duties contributed 
to his loss of hearing.  The examiner stated that the slope 
of hearing loss the veteran had could be greatly improved 
with the latest technology found in advanced digital hearing 
instruments, and that the correction would allow the veteran 
to hear back to normal levels again.  This patient 
examination report from Avada did not include an audiometry 
report or testing results on which these opinions were based.  

At VA audiology examination in March 2003, audiometer 
readings in pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
not 
noted
15
15
15
25
LEFT
  not 
noted
20
15
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner was the same physician who examined the veteran in 
May 2001.  He noted that the veteran gave a history of 
working on the flight line in service and being exposed to 
noise, and that the veteran's non-military noise exposure 
consisted of driving a truck for three years.  Subsequent to 
that he had been an insurance adjuster and had had no 
significant non-military noise exposure.  The examiner noted 
that the veteran gave a history of hearing loss, which he 
felt had its onset while he was on active duty.  The veteran 
also gave a history of bilateral constant tinnitus, which was 
moderate to severe in intensity, and he indicated that he had 
tinnitus since he was on active duty.  

The examiner noted that the above audiogram done in March 
2003 revealed completely normal auditory thresholds at all 
frequencies.  Tympanometry was normal, and with normal 
acoustic reflexes.  Speech reception thresholds scores and 
discrimination were normal.  The examiner stated:

My review of the veteran's c-file failed to document 
hearing loss or tinnitus while on active duty.  The last 
physical examination done while on active duty in 1986 
indicated that the veteran's auditory thresholds were 
normal at all frequencies, and there was no mention of 
tinnitus at that time.  

While reviewing the c-file, I also reviewed the remand 
and reviewed other files.  I did note the "Avada 
Patient Report" indicating that the veteran "had a 
sloping configuration and sensorinueral type of hearing 
loss that was consistent with noise exposure."  Their 
recommendation was some type of digital hearing 
instrument, which I suppose they were trying to sell the 
veteran.  I would disagree with virtually everything 
that they said in their report, including the need for 
amplification.  I did advise the veteran that any type 
of amplification would have a likelihood of damaging his 
cochlear hair cells and creating damage where none 
presently exists.  

The diagnoses were bilateral constant tinnitus and normal 
hearing.  In the comment and opinion section, the examiner 
further stated:

Since the veteran's service medical records are negative 
for hearing loss and tinnitus, and since the veteran's 
current audiometric test is also completely normal, it 
is my opinion that it is EXTREMELY UNLIKELY that any 
perceived hearing loss or tinnitus was caused by 
military noise exposure.  I can find no basis for 
service-connection for hearing loss or tinnitus.  

Based on this evidence, the Board finds that the veteran does 
not currently have bilateral hearing loss by VA standards.  
To merit an award of service connection under 38 U.S.C.A. 
§ 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225  
(1992).  The veteran's assertions that he has a hearing loss 
disability from his military service, alone, may not be 
considered a competent diagnosis of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  The Avada examination report dated in January 
2003 did not also include audiometric results, and the 
commentary therein does not outweigh the fact that upon 
examinations in January 1986, April 1998, May 2001 and March 
2003, the veteran was found to have normal hearing and no 
hearing loss for VA disability purposes.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  The fact that the 
veteran currently has no hearing loss disability for VA 
purposes was emphasized by the VA examiner in May 2001 and 
March 2003, and his opinion was based upon a review of the 
veteran's medical records and current audiometric testing of 
the veteran's hearing.  In the absence of competent evidence 
of a current hearing loss for VA disability purposes, service 
connection for bilateral hearing loss must be denied.  

Based on this evidence, the Board finds that the veteran's 
current tinnitus is unrelated to service.  The veteran's 
service medical records are negative for complaints or 
findings of tinnitus.  The veteran is currently diagnosed 
with tinnitus; however, the first evidence of the veteran's 
complaints of tinnitus, as noted above, were at an April 1998 
VA examination, more than 11 years after service separation.  
The VA examiner opined in May 2001 and March 2003 that the 
veteran's tinnitus was not related to his military service, 
and in particular to military noise exposure.  The VA 
examiner refuted the private examination report from Avada 
and indicated that Avada may have been trying to sell the 
veteran an amplification devise.  It is noted that the VA 
examiner was a medical doctor, and the examiners at Avada 
listed their titles as "Hearing Care Practitioner" and 
"Director of Audiology."  Again, the Board finds the VA 
examiner's opinions more probative that those provided by 
Avada since the VA examiner reviewed the veteran's claims 
folder and examined the veteran for hearing loss and tinnitus 
in conjunction with these claims, and the private 
practitioner did not.  Madden v. Gober, supra.  The veteran's 
testimony, while credible, is not competent evidence to 
provide a nexus here, since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2  Vet. App. 492, 494 
(1992).  In the absence of competent evidence of a 
relationship between the veteran's tinnitus and his period of 
active duty, service connection for tinnitus must be denied.  

In light of the foregoing, the Board concludes that bilateral 
hearing loss and tinnitus were not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
The preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in resolution of either of his claims, 
and the claims are denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

